Title: William Matthews to James Madison, 22 September 1826
From: Matthews, William
To: Madison, James


                        
                            
                                Gentlemen
                            
                            
                                
                                    Charlotttesville Va
                                
                                 Sept. 22nd 1826
                            
                        
                        The following remarks relative to the Military School proposed at the University are respectfully submitted
                            for your consideration.
                        With respect to the System of Tacticks used in conveying instruction to the students, I am of opinion that
                            the system now generally used in the U. States Army had better be adopted in order to ensure uniformity throughout the
                            union. Of its correctness and order no doubts can be entertained. The system formerly used has lately been revised at
                            West-point by a board of distinguish’d officers. The various systems used in Europe were refered to by the Board of War
                            and the most usefull improvements noticed.
                        Castrumitation or the art of encamping troops, being a branch of the Science of War in which the students
                            have to be instructed, I am of opinion that this branch together with that of Infantry Tacticks had better be
                            theoretically illustrated by the Instrr. For this, the whole number of students will be divided into four Alphabetical
                            divisions–each division should be compell’d to attend one hour in the week on such day and hour as will hereafter be
                            prescribed. This attention to the theory together with the exercises on Saturday will in my opinion be sufficient to
                            enable them to acquire a knowledge of the subjects in a year.
                        As a preventative to habits of idleness, dissipation and improper conduct the roll of the students had better
                            be call’d at sunrise every morning, and immediately after, one of the divisions shall attend for hour for the purpose of
                            receiving instruction on the above mentioned branches of Military Science.
                        Any student who answers to anothers name at roll call ought to be subject to a punishment of no small grade
                        As the exercises will be suspended for a few months in the year, the time can be taken up in illustrating the
                            theory. If these arrangements are made, they will interfere not, at all with the lectures, and but little with the studies,
                            and I am induced to believe, this will be productive of many advantages.
                        If the preceding remarks, on the system and goverment of the Military School meet with your approbation, I
                            trust they will be found beneficial to the other schools of the UniversityRespectfully Gentl. Your Obt. Servt.
                        
                            
                                Wm Matthews
                            
                        
                    